Citation Nr: 0900355	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-17 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected conversion disorder.  




REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
July 1955 and from August 1955 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision.  

During the course of the appeal, in a May 2006 rating 
decision, the RO increased the evaluation for the service-
connected conversion disorder to 50 percent, effective on 
June 27, 2005.  

Inasmuch as a rating higher than 50 percent is available, and 
inasmuch as a claimant is presumed to be maximum available 
benefit for a given disability, the claim for higher rating 
as reflected on the title page remains viable on appeal. See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In his June 2006 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing before a Veterans Law 
Judge in Washington, DC.  In October 2006, however, the 
veteran withdrew his request for a hearing and has not 
requested the opportunity to testify at another Board hearing 
since that time.  Thus, the Board finds that the request to 
testify at a hearing has been withdrawn.  See 38 C.F.R. § 
20.704.  

The issue of service connection for a claimed low back 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected conversion disorder is not shown to 
be manifested by a disability picture reflective of more than 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for the service-connected conversion disorder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130 
including Diagnostic Code 9424 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
veteran what evidence will be obtained by whom. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
herein decided has been accomplished.  

In an August 2005 letter, the RO advised the veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has become worse.  The veteran had ample 
opportunity to respond prior to the issuance of the November 
2005 rating decision.  

The Board, accordingly, finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The August 2005 letter also informed the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.  

Therefore, the Board finds that the August 2005 RO letter 
cited above also satisfies the statutory and regulatory 
requirement that VA notify a veteran what evidence, if any, 
will be obtained by the veteran, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the veteran has been afforded 
ample opportunity to submit such information and evidence.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the veteran.  See id.  

As indicated, in this matter, the documents fully meeting the 
VCAA's notice requirements were provided to the veteran 
before the rating decision on appeal. However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the May 
2006 Statement of the Case (SOC).  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence--in addition to that noted below--
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless. See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that in rating cases a veteran must be informed of the 
rating formulae for all possible schedular ratings for 
applicable rating criteria.  In this case, the RO notified 
the veteran of all applicable rating formulae in a May 2008 
letter, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in an attachment to the May 2006 rating 
decision.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative. (1) Do the notice letters inform 
the veteran that to substantiate the claim he or she must 
provide, or ask VA to obtain, medical or lay evidence showing 
a worsening or increase in severity and the effect that 
worsening has had in his or her employment and daily life? 
(2) Is the veteran rated under a diagnostic code (DC) that 
contains the criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has had on 
the veteran's employment and daily life (such as a specific 
measurement or test result)? If so, do the notice letters 
provide at least general notice of that requirement? (3) Do 
the notice letters advise the veteran that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life? 
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the veteran had actual knowledge of 
what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See 
Vazquez-Flores, 22 Vet. App. at 46.  

In this case, a May 2008 RO letter satisfies the requirements 
of Vazquez-Florez in that the letter advised the veteran that 
VA uses a published schedule for determining the rating 
assigned and that evidence considered in determining the 
disability rating includes the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

The Board accordingly finds that the veteran has received 
notice of the requirements for higher rating as articulated 
in Vazquez-Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) and those 
records from VA and non-VA medical providers identified by 
the veteran as having relevant records have all been obtained 
and associated with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
medical providers or other entities having existing records 
that should be obtained before the claim is adjudicated.  

Further, the veteran had a VA examination in October 2005 for 
the purpose of evaluating his conversion disorder.  The 
October 2005 examination was reasonably contemporaneous to 
the rating decision on appeal.  

The veteran has not asserted, and the evidence does not show, 
that his symptoms have increased in severity since that 
evaluation. The Board accordingly finds that remand for a new 
VA examination is not required at this point. See 38 C.F.R. § 
3.159(c)(4).  

In any event, the Board concludes that the medical and lay 
evidence currently of record provides a sufficient basis for 
making a decision on the issue herein decided.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claims herein decided.  


II.  Analysis

Entitlement to an Evaluation in Excess of 50 Percent for 
Service-Connected 
Coversion Disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a veteran may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With regard to the veteran's service-connected conversion 
disorder, the Board has considered all evidence of severity 
since the claim for increased rating has been received in 
June 2005, and has considered whether "staged ratings" are 
warranted.  The Board's adjudication of that claim, 
accordingly, meets the requirements of Hart.  

The rating for the service-connected conversion disorder has 
been assigned under the provisions of Diagnostic Code (DC) 
9411.

Under DC 9434, a rating of 50 percent is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. 38 C.F.R. § 4.130.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

Here, the veteran underwent a VA examination in October 2005.  
The examiner reviewed the veteran's claims file, pertinent 
medical history, and performed a psychiatric evaluation.  

During the examination, the veteran reported isolating 
himself from people, due to distrust, fear and a feeling that 
people lie and cheat him.  He claimed to have quit his real 
estate job and has not sought other work because he wants to 
avoid people.  He further reported that he has been married 
four times.  At that time, he did not care if he lived or 
died, but had no intent of harming himself; he also felt 
hopeless and had trouble sleeping.  

During the examination, the veteran claimed to hear a fan 
singing, in the form of multiple male singers singing 
beautiful songs, although he knew no one was actually 
singing.  

The veteran also reported experiencing some visual 
hallucinations, but denied a substance abuse problem or 
excessive alcohol consumption.  He also denied any 
psychiatric hospitalization or treatment by a psychiatrist 
within the ten months prior to the examination.  

On examination, the veteran was alert and oriented times 
three.  The veteran was a good historian and had no unusual 
behavior; an appropriate affect, a depressed and anxious 
mood, coherent speech, no unusual thought content, and 
grossly intact cognition, but auditory and occasional visual 
hallucinations.  The veteran was diagnosed with major 
depression with psychotic features.  A current GAF of 58 was 
assigned.  

The veteran underwent a VA medical center (VAMC) psychiatry 
assessment in April 2006.  The examiner noted that the 
veteran presented for evaluation with the purpose of 
establishing care for his disorder and support his present 
claim of service connection.  

The examiner reviewed the veteran's psychiatric history and 
current complaints, which included complaints of insomnia 
with frequent and reliable awakening after two to three hours 
of sleep.  

During the assessment, the veteran denied NM (acronyms not 
further identified), negative thoughts, worry, intrusive or 
excessive rumination, panic or obsessive compulsive disorder 
(OCD) symptoms.  He reported having "an active mind," but 
an "up and down" mood.  

The veteran denied having remote or recent neurovegetative 
symptoms of depression or symptoms or hypomania, past or 
current thoughts of self-harm or a history of paranoia, 
preoccupation, or auditory or visual hallucinations.  The 
veteran also denied NM, FB, HV (acronyms not further 
identified) or avoidant behavior.  

The VA examiner noted that the veteran described experiencing 
auditory illusions in the form of singing voices from ambient 
sounds such as a moving van, motor or air vent.  A social 
history review revealed that the veteran was divorced three 
times, with the last being twelve years prior.  The veteran 
lived alone at the time of the examination.  

On mental status examination, the veteran exhibited 
appropriate, cooperative, polite, communicative behavior; no 
psychomotor agitation or slowing; no tics, tremors or 
dystonias; a normal rate, volume, range of amplitude and 
articulation in speech; fluent, appropriate use of language; 
anxious mood; appropriate, congruent, euthymic mood; logical, 
though circumstantial thought process; no suicide or homicide 
ideation, and no auditory or visual hallucinations (none 
evident); fair insight and judgment; and no current evidence 
of poor impulse control.  

The VA examiner provided a diagnosis of mood disorder NOS and 
insomnia.  He assigned a current GAF of 50.  

The veteran underwent a second VAMC psychiatry evaluation in 
April 2006.  The psychiatrist reviewed the electronic records 
and the veteran's current complaints.  In particular, the 
veteran reported improved sleep.  A review of psychiatric 
symptoms showed no changes in appetite, weight, sleep, or 
libido; the veteran reported living with a female friend.  

A mental status examination showed that the veteran was 
pleasant and cooperative, casually, but neatly dressed, and 
well-groomed; very talkative and friendly, fluent and 
conversational, with a mildly dysphoric affect and an 
"okay" mood.  The veteran denied both auditory and visual 
hallucinations and suicidal and homicidal ideation.  

The veteran was diagnosed with a dysthymic disorder and 
assigned a current GAF of 61 to 70.  

The record also includes ongoing VAMC psychiatry treatment 
notes from June 2006 through February 2008.  A review of 
these treatment notes show that a GAF no lower than 61 was 
assigned during this time.  They also reveal that the veteran 
consistently reported trouble sleeping, which required 
medication.  

The Board further notes that one of these treatment notes, 
from January 2007, shows that the veteran reported enjoying 
working on his land, maintaining his home, playing music on 
his keyboard, and painting.  However, the veteran also 
reported feelings of hopelessness and seeing no reason to 
wake up in the morning.  

Then in April 2007, the veteran reported feeling a loss of 
interest, depressed, tired, and anxious at times.  In a May 
2007, it was reported that the veteran was married and 
sleeping better, had more energy, but still felt anxious at 
times.  The veteran reported drinking a few beers per day, 
but denied perceptual disturbances or thought disorders.  

In the most recent VAMC psychiatric treatment note, from 
February 2008, the veteran reported that his medications were 
helping with the anxiety and sleep.  He refused 
antidepressant medications since they prevented him from 
engaging in more frequent intimacy with his girlfriend.  The 
veteran denied perceptual disturbance or thought disorder, 
and substance abuse.  

The February 2008 VA examiner found, upon mental status 
examination, that the veteran was cooperative and had good 
hygiene and eye contact, an anxious mood, normal affect; 
logical and goal directed thought processes and thought 
content evidencing no hallucinations or delusions or suicidal 
or homicidal ideation.  He was alert and oriented to time, 
place, person and situation; had intact memory and cognition; 
fair impulse control; and fair insight and judgment.  

The VA examiner confirmed the diagnoses of dysthymic disorder 
and anxiety disorder NOS.  He did not assign a GAF.  

The Board has also considered the lay evidence of record.  In 
particular, in an August 2005 statement in support of his 
claim, the veteran reported that his current medications 
limited his symptoms to a mild to moderate degree, with 
occasional "elevated anxiety."  

On the other hand, in a November 2005 statement, the veteran 
emphasized that the disorder had "wrecked his whole life," 
causing him to be unemployable.  He also highlighted that he 
had been medicated for the disorder since service.  

Then, in a November 2006 statement, the veteran explained 
that he retired from his real estate job in 1992 because it 
was too stressful and had not worked since.  He also stated 
that he did not feel comfortable around people, so he lived 
alone, except for his girlfriend, with whom he had lived for 
eight years at that time.  He further expressed that it was 
his choice to isolate himself, since being around people made 
his depression worse.  

The file also includes a June 2006 statement from the 
veteran's girlfriend who indicated that she must help the 
veteran with travel, since he often forgot where he was or 
was going.  She felt the veteran relied on her and could not 
take care of himself without her.  She felt that he could not 
be left alone, had difficulty concentrating, and became 
forgetful.  She cooked for him, did  household chores, paid 
the bills, and had to "encourage" him to maintain personal 
hygiene.  He also had constant mood swings.  

She also indicated that he had no friends and did not 
communicate with anyone, including family members.  She 
reported that the veteran trusted no one, except for herself, 
since he considered her a friend.  Further, she claimed that 
he went into the forest to "talk to the trees."  He heard 
voices from those trees and water in a creek.  Plus, fans 
sang to him.  She stated that the veteran did not talk about 
what these things say to him.  

Given the medical and lay evidence in this case, the Board 
finds that the service-connected conversion disorder is not 
shown to meet the criteria for a rating higher than 50 
percent evaluation.  The evidence as a whole does not reflect 
a level of  occupational and social impairment manifested by 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  

The Board in this regard has considered the veteran's 
assigned GAF scores during the period under review.  A GAF 
records a clinician's judgment of the individual's overall 
level of functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995 [hereinafter DSM-IV].  
GAF scores between 41 and 50 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning. GAF scores between 51 and 60 indicate moderate 
symptoms or moderate difficulty functioning.  Id.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   While the GAF is not the sole basis for assigning a 
disability rating, it provides a clinical indicator of the 
patient's functional ability.  

Here, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

In this case, the veteran's GAF scores during the period in 
question ranged from a high of 70 with the preponderance of 
the scores in the low 60's to single a low of 50.  See DSM-IV 
at 46-47.  The Board notes that the GAF scores assigned 
predominately reflect actual symptoms of moderate incapacity.  

The Board has considered whether the next higher (70 percent) 
evaluation is appropriate.  Although the medical and lay 
evidence in this case suggests some variation in symptoms, 
the evidence, when viewed in its entirety, does not show a 
disability picture warranting a rating higher than 50 percent 
the period of this appeal.  

In particular, the veteran does not demonstrate total 
occupation and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

Finally, the Board has considered whether staged ratings are 
appropriate.  However, staged ratings are not warranted since 
the evidence shows that the service-connected conversion 
disorder has been compensable at 50 percent disabling 
throughout the course of the appeal.  See Hart, 21 Vet. App. 
509-10.  


Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2008).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).  

The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination. See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability. Id. 

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that an evaluation in excess 
of 50 percent is not warranted for the service-connected 
disability.  




ORDER

An increased higher than 50 percent for the service-connected 
conversion disorder is denied.  



REMAND

With regard to the veteran's claim of service connection for 
a low back disorder, remand for a VA examination is 
necessary.  

The veteran claims that he has experienced back pain since an 
automobile accident in service (January 1967).  His service 
treatment record (STR) documents the auto accident.  However, 
the attendant hospital report shows no injuries or complaints 
related to the back.  The remaining STR is likewise silent 
for back pain complaints related to the veteran's auto 
accident.    

On the other hand, the STR documents an acute back sprain in 
June 1965, which the Board notes was before the veteran's 
automobile accident.  Similarly, in an August 1957 clinical 
record, the veteran complained of leg pain spreading upwards 
to the thighs, back, and arms.  

Following service, a September 2005 VA examination report 
notes evidence of an anterior wedge-type compression fracture 
of the vertebral body on T7.  The examiner, a registered 
respiratory therapist, did not provide an etiology opinion.  

Additionally, a November 2007 VA medical center (VAMC) 
occupational therapy evaluation indicates that the veteran is 
currently diagnosed with degenerative disc disease.  

In short, the evidence shows (1) competent evidence of a 
current disorder and continuous symptoms since service; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; and (3) an indication that the disorder 
and recurrent symptomology may be associated with the 
veteran's service.  

Since the record otherwise lacks sufficient competent 
evidence upon which the Board can make a decision, remand for 
a VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination by physician at an appropriate VA medical 
facility to determine the nature and likely etiology of the 
low back disorder.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
veteran, and the death of an immediate family member.  Id.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo the VA 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to his present claim.  

Accordingly, the RO should send a notice letter to the 
veteran explaining that he has a full one-year period to 
respond.  The RO should also request that the veteran furnish 
all evidence in his possession, and ensure that its letter 
meets the notice requirements of Dingess/Hartman, 19 Vet App 
473 (2006), in respect to the five elements of a claim for 
service connection, as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information (and, if needed, 
authorization to obtain that evidence), following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions specified herein are consistent with the duties 
imposed by the VCAA.  Nonetheless, the RO is not relieved of 
its responsibility to ensure full compliance with the VCAA or 
the implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating any 
claims remaining on appeal.   

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1. The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claim. The RO should also invite 
the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination by a physician to 
determine the nature and likely etiology 
of the claimed low back disorder.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination results, the 
examiner should specifically indicate 
whether the veteran currently has a back 
disability that is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) the result of an injury or 
other documented  event of his active 
service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical and lay 
evidence of record.  If the examiner 
cannot provide such an opinion without 
resorting to speculation he or she should 
so indicate.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for the claimed back disorder 
in light of all pertinent evidence and 
legal authority and addressing all 
relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
his representative, if any, an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


